Evans, Judge,
dissenting. The exact question for decision has not been decided in Georgia, and this is, therefore, a case of first impression. The question is as to whether the Long Arm Statute may be employed to subject to the jurisdiction of our courts a defendant who executed a contract in Georgia, performed part of the services contracted for in Georgia, and thereafter moved to Alabama, and while in Alabama, breached the contract.
The briefs of counsel for each party cite no Georgia authorities in point. Each cites foreign authorities, although none is directly in point. As to foreign cases, even when in point, this court is not bound by them except as to decisions by the United States Supreme Court. See Thornton v. Lane, 11 Ga. 459 (4); Ga. R. v. Cubbedge, Hazelhurst & Co., 75 Ga. 321; Thompson v. Eastern Airlines, 200 Ga. 216, 222 (39 SE2d 225); Morris Plan Bank of Ga. v. Simmons, 201 Ga. 157, 164 (39 SE2d 166); Central of Ga. R. Co. v. Brotherhood of R. Trainmen, 211 Ga. 263 (1) (85 SE2d 413).
Therefore, the statute must now be interpreted by this court, giving the words therein their usual signification. The pertinent part of the Long Arm Statute (Code Ann. §24-113.1) provides in Section 1 that courts of this State may exercise personal jurisdiction over any nonresident as to a cause of action arising out of acts, omissions, etc. in the same manner as if he were a resident of the State, if in person, or through an agent, he: "a. Transacts any business within this State.” The word "any” is all-inclusive; it means one or more, or even less than one. It may be fraction of one.
In this case the contract was executed in Georgia, the defendant began work thereunder in Georgia, he was trained thereunder in Georgia; and he resided in Georgia at the time of the execution of the contract. He moved to Alabama and thus became a nonresident within the terms of the statute. To me this appears to substantially meet the requirements of the statute, which is that he "transact any business within this State.” I believe the Long Arm Statute was properly employed.
*614The lower court held that the Long Arm Statute was not available for service in this case and dismissed the complaint for lack of proper service. I would reverse the lower court.